

 

 
January 1, 2009
RSU Administrative Guide
Page 1 of  9


Exhibit (10.10)


Administrative Guide
 for _______________, 20__ Restricted Stock Unit (RSU) Grant under the
2005 Omnibus Long-Term Compensation Plan




ARTICLE 1.     PURPOSE

 
1.1     Background

 
Under Article 10 (Restricted Stock Awards) of the 2005 Omnibus Long-Term
Compensation (the “Plan”), the Executive Compensation and Development
Compensation Committee of Kodak’s Board of Directors (the “Committee”) may,
among other things, award Restricted Stock Unit Awards to those Participants as
the Committee in its discretion may determine, subject to such terms, conditions
and restrictions as it deems appropriate.
 
1.2     Purpose

 
The purpose of this Administrative Guide is to evidence the Committee’s
__________, 20__ grant of Restricted Stock Unit Awards under Article 10 of the
2005 Omnibus Long-Term Compensation Plan.
 
1.3     Administration
 
This Administrative Guide will be administered by the Committee.  The Committee
is authorized to issue this Administrative Guide and to make changes in this
Administrative Guide as it from time to time deems proper. The Committee is
authorized to interpret and construe this Administrative Guide, to prescribe,
amend, and rescind rules and regulations relating to it, and to make all other
determinations necessary, appropriate or advisable for the administration of
it.  If there are any inconsistencies between the terms of this Administrative
Guide and the terms of the Plan, the terms of the Plan will control.  Any
determination by the Committee in carrying out, administering or construing this
Administrative Guide will be final and binding for all purposes and upon all
interested persons and their heirs, successors and personal
representatives.  Notwithstanding any provision herein to the contrary, the
Committee shall not make any change to this Administrative Guide that would
cause the Restricted Stock Unit Awards granted hereunder to violate the
requirements of Section 409A.  Notwithstanding any provision herein to the
contrary, the Company's Chief Human Resources Officer is authorized to round
fractional shares arising in any way under this Administrative Guide either up
or down with respect to any or all Participants, for ease of administration or
any other reasonable purpose.
 

 
 

 
January 1, 2009
RSU Administrative Guide
Page 2 of  9 


 

ARTICLE 2.     DEFINITIONS
 
All capitalized terms used in this Administrative Guide, other than those set
forth in this Article 2 or defined within another Article of this Administrative
Guide, will have the same meaning for purposes of this document as that ascribed
under the terms of the Plan.
 
2.1     Approved Reason
 
“Approved Reason” means, with regard to all Participants other than a
Participant who is subject to Section 16 of the Exchange Act or a Covered
Employee, a reason for terminating employment which, in the opinion of the Chief
Executive Officer of Kodak, is in the best interests of the Company.  With
regard to a Participant who is subject to Section 16 of the Exchange Act or who
is a Covered Employee, “Approved Reason” means a reason for terminating
employment which, in the opinion of the Committee, is in the best interests of
the Company.
 
2.2     Award Payment Date
 
“Award Payment Date” is the date payment of an Award in the form of shares of
Common Stock is credited to the Participant Account with Kodak’s transfer agent
pursuant to Article 9.
 
2.3     Grant Date
 
“Grant Date” shall mean __________, 20__, the date that Restricted Stock Units
are awarded to Participants.
 
2.4     Joint Venture
 
“Joint Venture” means a corporation or other business entity in which the
Company has an ownership interest of fifty percent (50%) or more.
 
2.5      Participant Account

 
“Participant Account” means the account established by the Company for each
Participant who is granted an Award under this Administrative Guide to record
and account for the Units granted to him or her and any other Units that are to
be credited to the Participant’s Participant Account pursuant to Article 7,
until such time as the balance in the Participant Account is paid, canceled,
forfeited or terminated as the case may be.
 
2.6      Section 409A

 
“Section 409A” means Section 409A of the Internal Revenue Code of 1986, as
amended, and the Treasury Regulations promulgated and other official guidance
issued thereunder.
 

 
 

 
January 1, 2009
RSU Administrative Guide
Page 3 of  9 
 

2.7     Unit
 
“Unit” means a bookkeeping entry used by the Company to record and account for
the Award granted to a Participant and any dividend equivalents or stock
dividends that are to be credited to the Participant’s Participant Account
pursuant to Article 7 until such time as the balance in the Participant Account
is paid, canceled, forfeited, or terminated, as the case may be.  Units are
expressed in terms of one Unit being the equivalent of one share of Common
Stock.
 
2.8     Vesting Date
 
“Vesting Date” shall mean the date on which the restrictions on a Unit will
lapse, which, unless the Unit is forfeited sooner, shall be upon the expiration
of the Unit’s Restriction Period.
 
ARTICLE 3.     FORM AND TERMS OF AWARDS
 
3.1     Form of Award

 
Except as noted below, all of the Awards granted under this Administrative Guide
will be in the form of Restricted Stock Unit Awards.  Each Award granted under
this Administrative Guide will be expressed as a fixed number of Units that will
be equivalent to an equal number of shares of Common Stock.  Article 6
establishes the restriction that will apply to the Awards.
 
In those countries where: (i) the grant of Restricted Stock Unit Awards is
illegal; (ii) compliance with applicable legal or regulatory requirements is
significantly onerous; or (iii) the tax consequences of the Restricted Stock
Unit Award to either the Participant or Kodak are more onerous than those that
would apply were the Award to be granted to a U.S. citizen residing in the
United States, the Chief Executive Officer of Kodak may, in the exercise of his
sole discretion, either grant Awards in alternative form or forms or modify an
Award to include additional or different terms or conditions; provided, however,
that any modified or alternative form of Award shall either be exempt from or
comply with Section 409A.
 
3.2      Terms of Awards

 
Any Award issued under this Administrative Guide will be subject to the terms,
conditions, restrictions, and limitations contained in this Administrative Guide
and the Plan.
 
ARTICLE 4.     PARTICIPANT ACCOUNT

 

4.1       In General
 
The Company will establish a Participant Account for each Participant who is
granted an Award under this Administrative Guide.  The maintenance of individual
Participant Accounts is for bookkeeping purposes only; the Units recorded in the
account are not actual shares of Common Stock.  The Company will not reserve or
otherwise set aside any Common Stock for or to any Participant Account.  A
Participant will not have the right to exercise any of the rights or privileges
of a shareholder with respect to the Units credited to his or her Participant
Account.
 

 
 

 
January 1, 2009
RSU Administrative Guide
Page 4 of  9 
 


 



 
4.2      Procedure for Crediting Awards

 
Effective as of the Grant Date, Kodak will credit to each Participant’s
Participant Account the number of Units granted to the Participant under this
Administrative Guide.
 
ARTICLE 5.     PARTICIPATION

 
5.1      Participants

 
The Committee grants Awards under this Administrative Guide to each Section 16
Officer of Kodak.  Exhibit A, attached hereto, sets forth the size of the Awards
granted by the Committee to each Section 16 Officer of Kodak.
 
The Chief Executive Officer of Kodak grants Awards under this Administrative
Guide to all other Participants, which include executives who, as of the Grant
Date, are either employed by Kodak globally in wage grades 48 and higher or are
selected senior-level executives employed by Kodak Subsidiaries.  Exhibit B,
attached hereto, sets forth the size of Awards granted by the Chief Executive
Officer of Kodak to such Participants.
 
5.2      New Participants
 
No person may become eligible to receive Awards under this Administrative Guide
after the Grant Date, whether as a result of a job change or otherwise.
 
ARTICLE 6.     RESTRICTIONS

 
6.1      Restriction Period

 
The Award will be subject to a three-year “Restriction Period.”  The Restriction
Period of a Participant’s Award will begin on _________, 20__ and, except as
otherwise provided by Article 8, lapse on _______, 20__.
 
6.2      Restriction Requirements
 
A Participant must remain continuously employed by the Company throughout the
Restriction Period in order to receive his or her Units that are subject to that
Restriction Period, including, but not limited to, any Units that are credited
to the Participant’s Participant Account under Article 7.  Thus, except as set
forth in Article 8, if the Participant’s employment terminates for any reason,
whether voluntarily or involuntarily, during the Restriction Period, the
Participant will immediately forfeit all of the Units subject to that
Restriction Period, including, but not limited to, any Units that are credited
to the Participant’s Participant Account under Article 7.
 

 
 

 
January 1, 2009
RSU Administrative Guide
Page 5 of  9 
 



 
6.3      Lapse of Restrictions
 
The restrictions on a Unit will, unless the Unit is forfeited sooner and except
as otherwise provided by Article 8, lapse upon the expiration of the Unit’s
Restriction Period.
 
ARTICLE 7.     DIVIDEND EQUIVALENTS, STOCK DIVIDENDS AND ADJUSTMENT TO UNITS

 
7.1      Dividend Equivalents
 
Effective as of the payment date for each cash dividend on the Common Stock,
additional Units will be credited to the Participant Account of each Participant
who has a balance in his or her Participant Account on the record date for such
dividend. The number of Units that will be credited to the Participant Account
of such a Participant will be computed by multiplying the dollar value of the
dividend paid upon a single share of Common Stock by the number of Units held in
the Participant's Participant Account on the record date for such dividend and
dividing the product thereof by the Fair Market Value of the Common Stock on the
payment date for such dividend.  Each additional Unit credited to the
Participant’s Participant Account pursuant to this section will be subject to
the same restrictions under Article 6 above as the underlying Unit which
resulted in the crediting of such additional Unit to the Participant’s
Participant Account.
 
7.2      Stock Dividends
 
Effective as of the payment date for each stock dividend (as defined in
Section 305 of the Code) on the Common Stock, additional Units will be credited
to the Participant Account of each Participant who has a balance in his or her
Participant Account on the record date for such dividend.  The number of Units
that will be credited to the Participant Account of such a Participant will
equal the number of shares of Common Stock which the Participant would have
received as stock dividends had the Participant been the owner on the record
date for such stock dividend of the number of shares of Common Stock equal to
the number of Units credited to the Participant’s Participant Account on such
record date.  To the extent the Participant would have also received cash, in
lieu of fractional shares of Common Stock, had the Participant been the record
owner of such shares for such stock dividend, then his or her Participant
Account will also be credited with that number of Units, or fractions thereof,
equal to such cash amount divided by the Fair Market Value of the Common Stock
on the payment date for such dividend.  Each additional Unit credited to the
Participant’s Participant Account pursuant to this section will be subject to
the same restrictions under Article 6 above as the underlying Unit which
resulted in the crediting of such additional Unit to the Participant’s
Participant Account.
 

 
 

 
January 1, 2009
RSU Administrative Guide
Page 6 of  9 


 

 
7.3      Adjustment to Units
 
The Restricted Stock Unit Awards and the Units credited to a Participant’s
Participant Account, if any, may be adjusted by the Committee pursuant to
Section 6.2 of the Plan upon the occurrence of the events described therein.
Each additional Unit credited to the Participant’s Participant Account pursuant
to this section, if any, will be subject to the same restrictions under Article
6 above as the underlying Unit which resulted in the crediting of such
additional Unit to the Participant’s Participant Account.
 
ARTICLE 8.      SEPARATION FROM SERVICE
 
8.1        In General

 
In the event a Participant terminates employment for any reason other than
death, Disability, Retirement, separation due to an Approved Reason, divestiture
to a Joint Venture, or divestiture to an unrelated third party during the
Restriction Period, the Participant will, effective on the date of the
Participant’s separation from service, forfeit all of the Units then held in his
or her Participant Account.

 
 8.2        Death or Disability
 
If a Participant’s employment terminates by reason of death or Disability after
________, 20__ but prior to the Vesting Date, and if such Participant was an
active employee as of ____________, 20___, the Units then held in the
Participant’s Participant Account will not be forfeited by reason of such
termination. The Restriction Period on such Units will terminate and the
restrictions will lapse, both as of the date of death or Disability, and be
paid, subject to Article 10, in accordance with Article 9.

 
 8.3       Separation from Service for an Approved Reason or Retirement
 
Notwithstanding any provision contained in this Article 8 to the contrary, if a
Participant’s employment with the Company ceases for an Approved Reason or
Retirement after _____________, 20___ but prior to the Vesting Date, such
Participant shall be entitled to receive an Award under the terms of this
Administrative Guide.  The Restriction Period on such Units will terminate and
the restrictions will lapse, both as of the date of separation from service, and
be paid, subject to Article 10, in accordance with Article 9.
 
8.4        Divestiture to a Kodak Joint Venture
 
Notwithstanding any provision contained in this Article 8 to the contrary, if
after ____________, 20___ but prior to the Vesting Date, a Participant’s
employment with the Company ceases as a result of the Company’s sale or other
disposition to a Joint Venture of a business or functional group such
Participant will be entitled to receive an Award, provided that (a) his or her
employment with the Company ceases after ___________, 20__, and (b) such
Participant is employed by either the Company or such Joint Venture at all times
through the Vesting Date.  Such Award will be paid, subject to Article 10, in
accordance with Article 9.
 

 
 

 
January 1, 2009
RSU Administrative Guide
Page 7 of  9 
 



 
If either of the conditions (a) or (b) set forth in the prior paragraph are not
met, a Participant whose employment with the Company ceases at any time prior to
the Vesting Date as a result of the Company’s sale or other disposition to a
Joint Venture of a business or functional unit is no longer eligible for an
Award and, consequently, will forfeit any and all rights to receive an Award.
 
8.5      Divestiture to an Unrelated Third Party
 
Notwithstanding any provision contained in this Article 8 to the contrary, if
after ____________, 20___ but prior to the Vesting Date, a Participant’s
employment with the
 
Company ceases as a result of the Company’s sale or other disposition of a
business or functional unit to a corporation or other business entity in which
the Company has no ownership interest, such Participant will be entitled to
receive an Award, provided that his or her employment with the Company ceases
after ____________, 20__.  Such Award will be paid, subject to Article 10, in
accordance with Article 9.
 
A Participant whose employment with the Company ceases at any time prior to
____________, 20__ as a result of the Company’s sale or other disposition of a
business or functional group to a corporation or other business entity in which
the Company has no ownership interest, is no longer eligible for an Award and,
consequently, will forfeit any and all rights to receive an Award.
 
ARTICLE 9.      ISSUANCE OF SHARES OF COMMON STOCK

 
When the restrictions on a Participant’s Units lapse upon expiration of the
Restriction Period, Kodak will subtract from the Participant's Participant
Account the number of Units that are withheld for taxes under Article 10
below.  Thereafter, with respect to the remaining Units, Kodak will, (a) in the
event of the death or Disability of a Participant, within 90 days of the date of
the Participant’s death or Disability, and (b) in all other events, on or after
____________, 20___, but no later than 90 days thereafter:  (i) instruct its
stock transfer agent to reflect, in an account for the benefit of the
Participant on the books of the stock transfer agent, that number of shares of
Common Stock equal in number to the amount of such Units; and (ii) deduct such
number of Units from the Participant’s Participant Account.  Upon the
Participant’s request, the transfer agent will deliver to the Participant a
stock certificate for the remaining number of shares held in the Participant’s
account by the stock transfer agent.
 

 
 

 
January 1, 2009
RSU Administrative Guide
Page 8 of  9 


 

 
ARTICLE 10.     WITHHOLDING
 
Kodak will pay the taxes required to be withheld upon the lapse of the
Restriction Period by withholding a portion of the shares of Common Stock
otherwise due the Participant as a result of the lapse of such
restrictions.  The portion of the shares withheld will equal in amount the
minimum taxes required by law to be withheld.  The Common Stock which is so
withheld will be valued at its Fair Market Value on the date of the lapse of the
restrictions on the Units.
 
ARTICLE 11.     MISCELLANEOUS
 
11.1      Compliance with Laws

 
The obligations of Kodak pursuant hereto are subject to compliance with all
applicable governmental laws, regulations, rules and administrative actions,
including, but not limited to, the Securities Act of 1933, as amended, and the
Exchange Act, and all rules promulgated thereunder.
 
11.2      Amendment
 
The Committee, or any person to whom the Committee has delegated the requisite
authority, may, at any time and from time to time, amend this Administrative
Guide in any manner.  Notwithstanding the foregoing, neither the Committee, nor
any person to whom the Committee has delegated the requisite authority, shall
amend this Administrative Guide in a manner that would cause the Restricted
Stock Unit Awards granted thereunder to violate the requirements of Section
409A.
 
11.3      Participant’s Rights Unsecured
 
The amounts payable under this Administrative Guide shall be unfunded, and the
right of any Participant or his or her estate to receive payment under this
Administrative Guide shall be an unsecured claim against the general assets of
the Company.  No Participant shall have the right to exercise any of the rights
or privileges of a shareholder with respect to the Units credited to his or her
Participant Account.
 
11.4      No Guarantee of Tax Consequences
 
No person connected with this Administrative Guide in any capacity, including,
but not limited to, Kodak, its Subsidiaries and their respective directors,
officers, agents and employees, makes any representation, commitment or
guarantee that any tax treatment, including, but not limited to, federal, state
and local income, estate and gift tax treatment, will be applicable with respect
to the Awards or that such tax treatment will apply to or be available to a
Participant on account of participation in this Administrative Guide.
 

 
 

 
January 1, 2009
RSU Administrative Guide
Page 9 of  9 
 



11.5      Section 409A Compliance
 
The Awards described in this Administrative Guide are intended to comply with
the requirements of Section 409A, and this Administrative Guide shall be
interpreted and administered consistent with such intention, and in accordance
with the Eastman Kodak Company Policy Regarding Section 409A Compliance.
 
11.6      Headings
 
The headings of the Sections of this Administrative Guide have been prepared for
convenience and reference only and will not control, affect the meaning, or be
taken as the interpretation of any provision of this Administrative Guide.
 
11.7      Applicable Law
 
This Administrative Guide will be governed and construed in accordance with the
laws of the State of New York, except as superseded by applicable federal law,
without giving effect to its conflicts of law provisions.
 
11.8      Impact on Benefits
 
The Awards (either at the date of their grant or at the time they vest) will not
be includible as compensation or earnings for purposes of any benefit or
compensation plan offered by the Company.
 
11.9      Transferability

 
TheAwards will not in any manner be subject to alienation, anticipation, sale,
transfer, assignment, pledge or encumbrance.

 
11.10     No Right to Continued Employment
 
A Participant’s receipt of an Award under this Administrative Guide does not
give the Participant any right to remain in the employ of Kodak or any
Subsidiary.  Kodak or, in the case of employment with a Subsidiary, the
Subsidiary, reserves the right to terminate any employee at any time.
 
12          Effect of Administrative Guide

 
This Administrative Guide, including its reference to the Plan and the Award
notification letter, constitutes the entire understanding between the Company
and the Participant concerning the Award and supersedes any prior notices,
letters, statements or other documents issued by the Company relating to the
Award and all prior agreements and understandings between the Company and the
Participant, whether written or oral, concerning the Award.
 
13         Award Notification Letter

 
Each Award granted under this Administrative Guide will be evidenced by an Award
notification letter issued by Kodak.  To the extent there are any
inconsistencies between the terms of any such Award notification letter and this
Administrative Guide, the terms of this Administrative Guide will control
unless, however, such inconsistency is attributable to a term or condition
contemplated pursuant to Section 5.2 of the Plan.
 
*****




 



